      Case 3:21-cv-00036-DHB-BKE Document 32 Filed 09/15/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 DUBLIN DIVISION

 CHRISTOPHER BAUGHCUM, JR., et                  )
 al.,                                           )
                                                )
        Plaintiffs,                             )
                                                ) CIVIL ACTION NO. 3:21-cv-
 v.                                             ) 00036-DHB-BKE
                                                )
 GENOLA JACKSON, et                             )
 al.,                                           )
                                                )
        Defendants.                             )

 NOTICE OF INTENT TO FILE REPLY AND REQUEST FOR EXTENSION OF TIME
       Pursuant to Local Rule 7.6 and 6.1, Plaintiffs respectfully notify the Court of their intention

to file a reply to the Probate Judge Defendants’ Brief in Opposition to Plaintiffs’ Motion for

Summary Judgment (“Probate Judges’ Opposition”), Doc. 31 (Sept. 14, 2021), filed yesterday in

response to Plaintiffs’ Cross-Motion for Summary Judgment, Doc. 20 (Aug. 24, 2021) and request

an extension of time of 14 days in which to file their reply, from September 28, 2021 to October

12, 2021.

       This Court has extended Defendant Chris Wright’s deadline to respond to the same motion

and his response is expected by September 28, 2021. Order, Doc. 29 (Sept. 13, 2021). In view of

the interrelatedness of the Probate Judges’ Opposition and the arguments Defendant Wright likely

will make in his brief—to which Plaintiffs also intend to reply—a 14-day extension to Plaintiffs’

deadline for filing a reply to the Probate Judges’ Opposition will promote efficiency and judicial

economy by allowing Plaintiffs to respond to all arguments in a single, unified brief. Counsel for

Defendants do not object to this extension.




                                                 1
     Case 3:21-cv-00036-DHB-BKE Document 32 Filed 09/15/21 Page 2 of 2




September 15, 2021                       Respectfully Submitted,


 John R. Monroe                          /s/ David H. Thompson
 John Monroe Law, P.C.                   David H. Thompson
 156 Robert Jones Road                   Peter A. Patterson
 Dawsonville, GA 30534                   William V. Bergstrom
 (678) 362-7650                          Cooper & Kirk, PLLC
 jrm@johnmonroelaw.com                   1523 New Hampshire Avenue, N.W.
 State Bar No. 516193                    Washington, D.C. 20036
                                         (202) 220-9600
                                         (202) 220-9601 (fax)
                                         dthompson@cooperkirk.com
                                         ppatterson@cooperkirk.com
                                         wbergstrom@cooperkirk.com
                                         Admitted pro hac vice

                                         Attorneys for Plaintiffs




                                     2
